            Case 1:18-cr-10325-DJC Document 28 Filed 01/24/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )       Case No. 1:18-CR-10325-001-DJC
                                             )
KIMBERLY KITTS,                              )
                                             )
       Defendant.                            )

                MEMORANDUM IN SUPPORT OF MOTION TO UNSEAL

       For the reasons set forth below, the United States respectfully requests that this Court

unseal the documents (Doc. Nos. 20-5) filed under seal by the United States because the Writ

and Restraining Order (Doc. No. 25) have been served on the Defendant.

                                        BACKGROUND

       On September 18, 2018, an Information was filed against the Defendant. (Doc. No. 1).

According to the Information, beginning at least in or about 2011, the Defendant, “engaged in a

scheme to misappropriate assets from her clients’ variable annuity and brokerage accounts.” See

Information, ¶4. In or about August 2017, the Defendant’s employer (the “Financial Services

Firm”) began investigating the Defendant for misappropriating approximately $3,085,939.00

from her clients at the Financial Services Firm. See Information, ¶14, 16 (Doc. No. 1). The

Defendant’s victims included an individual who had been her client for 7 years and a retired

couple who had been her client for twelve years. See Information ¶ 3. On November 19, 2018,

the Defendant waived indictment and pled guilty to one count of Investment Adviser Fraud in

violation of 15 U.S.C. §80(b), four counts of Wire Fraud in violation of 18 U.S.C. §1343, and

one count of Aggravated Identity Theft in violation of 18 U.S.C. §1028A. See Waiver of

Indictment (Doc. No. 17). Sentencing is currently scheduled for March 20, 2019. Doc. No. 18.
          Case 1:18-cr-10325-DJC Document 28 Filed 01/24/19 Page 2 of 3



Restitution is mandatory to victims of offenses against property, including any offense

committed by fraud or deceit, and restitution must be ordered “to each victim in the full amount

of the victim’s losses as determined by the court without consideration of the economic

circumstances of the defendant.” See 18 U.S.C. §§ 3663A(c)(1)(A)(ii) and 3664(f)(1)(A). The

total anticipated amount for restitution owed by Defendant is $3,085,939.00. Although this

restraining order is not sought for the purpose of preserving assets for forfeiture, the United

States also anticipates seeking a forfeiture money judgment against Defendant.

       In an effort to preserve assets for the collection of criminal monetary penalties anticipated

to be imposed at sentencing, the United States filed a Notice of Appearance, a Motion to File

Under Seal, and an Emergency Motion for a Writ and Restraining Order under seal on January

18, 2019. Doc. Nos. 20-2.

       On January 22, 2019, the Court granted both the Motion to File Under Seal, as well as the

Emergency Motion for Writ and Restraining Order, and issued the Order to Seal and the Writ

and Restraining Order under seal. Doc. No. 23-5.

        On January 24, 2019, a Certificate of Service was filed stating the Defendant received

service of the sealed Notice of Appearance, Motion to File Under Seal, Emergency Motion for

Writ and Restraining Order, as well as the Order to Seal and the Writ and Restraining Order via

certified mail on January 23, 2019.




                                                  2
         Case 1:18-cr-10325-DJC Document 28 Filed 01/24/19 Page 3 of 3



                                        CONCLUSION

       Consequently, the United States respectfully requests that this Court unseal the

documents (Doc. Nos. 20-5) filed under seal by the United States because service has been made

as to the Writ and Restraining Order. Doc. No. 25.

                                                     Respectfully submitted,

                                                     UNITED STATES OF AMERICA
                                                     By its attorneys

                                                     ANDREW E. LELLING
                                                     United States Attorney

Date: January 24, 2019                      By:      /s/ Raquelle L. Kaye
                                                     Raquelle L. Kaye
                                                     Assistant United States Attorney
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     Tel. No. (617) 748-3403
                                                     Raquelle.Kaye@usdoj.gov


                               CERTIFICATE OF SERVICE

       I hereby certify that on January 24, 2019, this document was filed through the ECF
system and was sent electronically to any registered participants.

Date: January 24, 2019                               /s/ Raquelle Kaye
                                                     Raquelle Kaye
                                                     Assistant United States Attorney




                                                3
